Citation Nr: 0011472	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and martial evidence has been submitted in order 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to November 
1954.  He died on February [redacted], 1991.  The appellant 
is the widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant filed a timely notice of 
disagreement and perfected a substantive appeal.  

In September 1998 the RO denied entitlement to service 
connection for the cause of the veteran's death as a result 
of nicotine dependence acquired in service and/or tobacco use 
during service.  The appellant did not appeal this decision. 


REMAND

In March 1996 the Boar denied the issue of entitlement to 
service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation.  Absent a finding 
of clear and unmistakable error the March 1996 decision is 
final.  38 U.S.C.A. § 7104 (West 1991).  Therefore the issue 
before the Board is whether new and material evidence has 
been submitted in order to reopen a claim of entitlement to 
service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled.  See Bernard 
v. Brown, 4. Vet. App. 384 (1994).

A review of the August 1997 rating decision and the statement 
of the case shows that the August 1997 denial was based on a 
de novo review of the record.  Accordingly, in order to 
ensure the appellant's right of due process, the Case is 
REMANDED for the following

It is requested that the RO adjudicate 
the issue of whether new and material 
evidence has been submitted in order to 
reopen a claim of entitlement to service 
connection for the cause of the veteran's 
death as a result of exposure to ionizing 
radiation, to include consideration of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Elkins v. West, 12 Vet. App. 
209 (1999).

If the benefit sought is not granted, the appellant and her 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




